Case: 09-30651     Document: 00511032070          Page: 1    Date Filed: 02/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 22, 2010
                                     No. 09-30651
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

STEVON ARCHIE,

                                                   Plaintiff-Appellant

v.

JAMES LEBLANC; PAT BOOK, Warden, Catahoula Correctional Center; JOHN
DOE; JOAN DOE,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:08-CV-1381


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Stevon Archie, Louisiana prisoner #439157, moves this court for leave to
proceed in forma pauperis (IFP) on appeal. We construe Archie’s motion as a
challenge to the district court’s determination that the appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
        Archie does not challenge either the district court’s determination that he
failed to comply with its discovery orders, nor does he challenge the court’s


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30651    Document: 00511032070 Page: 2         Date Filed: 02/22/2010
                                 No. 09-30651

dismissal of his complaint based on his failure to comply with such orders. He
argues that his claims against Warden Book were barred in federal court on the
basis of sovereign immunity and, thus, the district court lacked subject matter
jurisdiction over his complaint.
      The Eleventh Amendment does not limit jurisdiction as to suits against
parishes. United Disaster Response, LLC v. Omni Pinnacle, LLC, 511 F.3d 476,
479 (5th Cir. 2007). In Louisiana, the operation of the parish prison is the
responsibility of local parish authorities, not of the State. See Fairley v. Stalder,
294 F. App’x 805, 811-12 (5th Cir. 2008), cert. denied, 129 S. Ct. 1619 (2009).
Archie’s contention that he is prohibited from suing Warden Book in federal
court is thus without merit.
      Archie’s appeal is frivolous. Accordingly, his motion for leave to proceed
IFP is denied and the appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2.
IFP MOTION DENIED; APPEAL DISMISSED.




                                         2